


Exhibit 10.1.9

 

EIGHTH LEASE MODIFICATION AGREEMENT

 

EIGHTH LEASE MODIFICATION AGREEMENT (hereinafter called this “Agreement”) dated
as of the 17th day of November, 2009 between BROOKFIELD PROPERTIES OLP CO. LLC,
having an office c/o Brookfield Financial Properties, L.P., Three World
Financial Center, 200 Vesey Street, 11th Floor, New York, New York 10281-1021
(hereinafter called “Landlord”), and ARCH INSURANCE COMPANY, a Missouri
corporation, having an office at One Liberty Plaza, 165 Broadway, New York, New
York 10006 (hereinafter called “Tenant”).

 

W I T N E S S E T H:

 

WHEREAS:

 

A.                                   Landlord and Tenant have heretofore entered
into a certain lease dated September 26, 2002, as amended by that certain First
Lease Modification Agreement (hereinafter called the “First Modification”) dated
as of May 7, 2003, by that certain Second Lease Modification Agreement
(hereinafter called the “Second Modification”) dated as of July 31, 2003, by
that certain Third Lease Modification Agreement (hereinafter called the “Third
Modification”) dated as of February 18, 2004, by that certain Fourth Lease
Modification Agreement (hereinafter called the “Fourth Modification”) dated as
of May 13, 2004, by that certain Substitution of Storage Space Agreement
(hereinafter called the “Storage Substitution Agreement”) dated as of
September 30, 2004, by that certain Fifth Lease Modification Agreement dated as
of December 15, 2005 (hereinafter called the “Fifth Modification”); by that
certain Sixth

 

--------------------------------------------------------------------------------


 

Lease Modification Agreement dated as of March 29, 2007 (hereinafter called the
“Sixth Modification”) and by that certain Consent to Sublease, Non-Disturbance
Agreement and Seventh Lease Modification Agreement dated as of July 21, 2008
(hereinafter called the “Seventh Modification”; such lease, as the same has been
and may hereafter be further amended, being hereinafter called the “Lease”),
with respect to the entire rentable area of the sixteenth (16th), seventeenth
(17th) and fifty-third (53rd) floors (hereinafter called the “53rd Floor
Premises”) and certain storage space (hereinafter called the “2004 Storage
Space”) located on the concourse level (such space being hereinafter
collectively called the “Existing Premises”), in the building known as One
Liberty Plaza, 165 Broadway, New York, New York (hereinafter called the
“Building”) for a term expiring on January 31, 2014 (hereinafter called the
“Expiration Date”), or on such earlier date upon which the term may expire or be
terminated pursuant to any conditions of limitation or other provisions of the
Lease or pursuant to law; and

 

B.                                     Landlord and Tenant hereby desire to
modify the Lease to provide for the inclusion therein of additional space
located on the twenty-ninth (29th) floor of the Building (hereinafter called the
“29th Floor Premises”) and the extension of the term of the Lease with respect
only to the 53rd Floor Premises, the 2004 Storage Space and the 29th Floor
Premises, upon and subject to the terms and conditions hereinafter more
particularly set forth.

 

2

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the premises and mutual covenants
hereinafter contained, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.                                       DEFINED TERMS.  All capitalized terms
contained in this Agreement and not otherwise defined herein shall, for purposes
hereof, have the same meanings ascribed to them in the Lease.

 

2.                                       29TH FLOOR PREMISES.  Effective during
the period commencing on the date (hereinafter called the “29th Floor Premises
Inclusion Date”) upon which Landlord and Tenant shall have executed this
Agreement, a fully-executed counterpart of this Agreement shall have been
delivered to Tenant and Landlord shall have substantially completed the work
described on Exhibit A annexed hereto (hereinafter called “Landlord’s 29th Floor
Work”), or such earlier date on which Landlord would have substantially
completed Landlord’s 29th Floor Work but for days of Demolition Delay
(calculated on a day-for-day basis), and ending on the last day of the month in
which occurs the day immediately preceding the ten (10) year, six (6) month
anniversary of the 29th Floor Premises Inclusion Date (hereinafter called the
“Extended Expiration Date”), there shall be added to and included in the
Existing Premises the following additional space in the Building, to wit:

 

The portion of the twenty-ninth (29th) floor of the Building, substantially as
shown hatched on the floor plan annexed hereto as Exhibit B (hereinafter called
the “29th Floor Premises”), which Landlord and Tenant agree for

 

3

--------------------------------------------------------------------------------


 

purposes hereof shall be deemed to contain 19,781  rentable square feet.

 

Landlord does hereby lease to Tenant and Tenant does hereby hire from Landlord
the 29th Floor Premises subject and subordinate to all superior leases and
superior mortgages as provided in the Lease and upon and subject to all the
covenants, agreements, terms and conditions of the Lease as supplemented by this
Agreement (other than Section 38.05 of the Lease, Paragraphs 4, 5, 6 and 8 of
the First Modification, Paragraphs 5, 6, 7(b), 8 and 10 of the Second
Modification, Paragraphs 4, 5, 6, 7 and 8 of the Third Modification, Paragraphs
4, 5 and 7 of the Fourth Modification, Paragraphs 4, 5, 7 and 8 of the Storage
Substitution Agreement, Paragraphs 5, 6, 7 and 9 of the Fifth Lease
Modification, Paragraphs 5, 6, 7 and 9 of the Sixth Lease Modification and
Paragraph 8 of the Seventh Lease Modification).  From and after the 29th Floor
Premises Inclusion Date, the term “Premises” as defined in the Lease will be
deemed to include the Existing Premises and the 29th Floor Premises.  Tenant
shall execute and deliver to Landlord such documents that Landlord may
reasonably request to acknowledge the occurrence of the 29th Floor Premises
Inclusion Date; provided, however, that the failure of Landlord to request, or
the failure of Tenant to execute, such documentation shall have no effect
whatsoever on the obligations of Tenant or Landlord hereunder.

 

Landlord’s 29th Floor Work shall be deemed to be substantially completed
notwithstanding that minor or non-material details of construction, mechanical
adjustment or decoration are not finally completed, provided same do not
materially interfere with the ordinary conduct of Tenant’s business in the
Premises and provided

 

4

--------------------------------------------------------------------------------


 

that such minor or non-material details shall be completed by Landlord within a
reasonable time thereafter.  Promptly after the completion of Landlord’s 29th
Floor Work and Tenant’s request for PW1 Plan/Work Approval Application stamp,
Landlord shall provide Tenant with an ACP-5 Inspection Certificate.

 

In addition to Landlord’s 29th Floor Work, Landlord, (i) concurrently with the
performance by Tenant of Tenant’s 29th Floor Work, shall perform a cosmetic
refurbishment of the core restrooms of the twenty-ninth (29th) floor of the
Building and (ii) reasonably promptly following the completion by Tenant of
Tenant’s 29th Floor Work and the taking of occupancy by Tenant of the 29th Floor
Premises for the conduct of its business, shall perform a cosmetic refurbishment
of the common corridor of the twenty-ninth (29th) floor of the Building.  The
scope of the corridor refurbishment shall consist of new Building-standard paint
and carpet, and the scope of the refurbishment of the core restrooms shall
consist of new ceilings and lighting, vanities, stall enclosures and a cleaning,
sealing and grouting of existing tile.  The performance by Landlord of the
refurbishment work discussed in this paragraph shall not be a precondition to
the occurrence of the 29th Floor Premises Inclusion Date, and Tenant shall not
be entitled to any diminution of any of its obligations under the Lease, as
modified hereby, as a result of any inconvenience caused to Tenant by the
performance of such refurbishment work.

 

Subject to a day-for-day extension due to any delays caused by casualty,
condemnation, the acts of Tenant or Tenant’s agents, contractors or employees,
and/or events of a nature described in Section 35.04(a) of the Lease, if the
29th Floor Premises Inclusion Date does

 

5

--------------------------------------------------------------------------------


 

not occur by the five (5) month anniversary of the date hereof (hereinafter
called the “Outside Termination Date”), then Tenant shall have the right to give
a notice to Landlord (hereinafter called a “Termination Notice”) within ten
(10) Business Days after the Outside Termination Date (time being of the essence
with respect to giving of such Termination Notice) to the effect that Tenant is
electing to terminate the Lease with respect only to the 29th Floor Premises. 
If Tenant timely gives a Termination Notice and Landlord does not cause the 29th
Floor Premises Inclusion Date to occur within thirty (30) days thereafter, then:
(i) this Agreement shall terminate and be of no force or effect, (ii) neither
party shall have any further obligation or liability to the other under this
Agreement (except that the provisions of Paragraph 13 hereof shall survive such
termination of this Agreement) and (iii) the Lease shall continue in full force
and effect, unmodified by this Agreement.

 

Notwithstanding anything to the contrary contained herein or in Paragraph 1 of
Exhibit A annexed hereto, Landlord’s demolition of the Premises shall be
performed in accordance with a demolition plan submitted by Tenant within a
reasonable period of time after the execution and delivery of this Agreement,
and reasonably approved by Landlord, provided that Tenant shall reimburse
Landlord, as Additional Charges, for the incremental additional costs, if any,
incurred by Landlord in performing a selective demolition (herein called a
“Selective Demolition”) as opposed to a complete demolition of the 29th Floor
Premises and each additional day, if any, that it takes Landlord to perform a
Selective Demolition as opposed to a complete demolition shall constitute a
Demolition Delay (as such term is hereinafter defined).  Landlord shall use
commercially

 

6

--------------------------------------------------------------------------------


 

reasonable efforts to approve or disapprove the demolition plan submitted by
Tenant within two (2) Business Days following its receipt by Landlord.  Each of
the following shall constitute a Demolition Delay: (i) each day following the
date hereof beyond which Tenant submits for Landlord’s approval its proposed
demolition plan, (ii) each day consumed by Landlord’s review of Tenant’s
demolition plan, Tenant’s preparation of a revised demolition plan if its
initial demolition plan is disapproved, and Landlord’s review of any such
revised demolition plan, and (iii) each day that Landlord is delayed due to the
performance of a Selective Demolition as opposed to a complete demolition. 
Notwithstanding the foregoing, if Tenant has not submitted a proposed demolition
plan within thirty (30) days following the date hereof, Landlord will proceed
with a complete demolition of the 29th Floor Premises and there will be deemed
to have occurred thirty (30) days of Demolition Delay.

 

3.                                       53RD FLOOR/STORAGE SPACE EXTENSION. 
The term of the Lease with respect only to the 53rd Floor Premises and the 2004
Storage Space (which is currently scheduled to expire on January 31, 2014) is
hereby extended for the period commencing on February 1, 2014 (hereinafter
called the “53rd Floor/Storage Space Adjustment Date”) and ending on the
Extended Expiration Date, or on such earlier date upon which said term may
expire or be terminated pursuant to any conditions of limitation or other
provisions of the Lease or pursuant to law.   The period commencing on the 53rd
Floor/Storage Space Adjustment Date and ending on the Extended Expiration Date
is hereinafter called the “53rd Floor/Storage Space Extension Term”.  During the
53rd Floor/Storage Space Extension Term, the 53rd Floor Premises shall be deemed
to

 

7

--------------------------------------------------------------------------------


 

consist of 47,597 rentable square feet and the 2004 Storage Space shall be
deemed to consist of 3,909 rentable square feet.

 

4.                                       LEASE MODIFICATION.

 

(a)                                  Effective during the period commencing on
the 29th Floor Premises Inclusion Date and ending on the Extended Expiration
Date, the Lease shall be modified as follows:

 

(i)                                     The Fixed Rent payable by Tenant
pursuant to Section 1.04(a) of the Lease shall be increased by the following
amounts during the following periods on account of the inclusion of the 29th
Floor Premises:

 

(x)                                   NINE HUNDRED NINE THOUSAND NINE HUNDRED
TWENTY-SIX AND 00/100 ($909,926.00) DOLLARS per annum [or $75,827.17 per month],
calculated on an annual basis at the rate of $46.00 per rentable square foot,
during the period commencing on the 29th Floor Premises Inclusion Date and
ending on the day immediately preceding the fifth (5th) anniversary of the 29th
Floor Premises Inclusion Date; and

 

(y)                                 ONE MILLION EIGHT THOUSAND EIGHT HUNDRED
THIRTY-ONE AND 00/100 ($1,008,831.00) DOLLARS per annum [or $84,069.25 per
month], calculated on an annual basis at the rate of $51.00 per rentable square
foot, during the period commencing on the fifth (5th) anniversary of the 29th
Floor Premises Inclusion Date and ending on the Extended Expiration Date.

 

(ii)                                  With respect to the Additional Charges
payable pursuant to Article 3 of the Lease (hereinafter called the “Basic
Escalation Payments”) with respect to the Existing Premises, there shall be
computed, in addition to the Basic Escalation Payments,

 

8

--------------------------------------------------------------------------------


 

escalation payments with respect to increases on account of Taxes and Operating
Expenses attributable to the 29th Floor Premises.  Additional Charges with
respect to Taxes and Operating Expenses with respect to the 29th Floor Premises
shall be computed in the same manner as adjustments of rent with respect to
Taxes and Operating Expenses for the purpose of the Basic Escalation Payments,
except that for the purpose of such computations with respect to the 29th Floor
Premises:

 

(x)                                   The “Base Operating Amount”, as such term
is defined in Section 3.01(a) of the Lease shall mean the Operating Expenses
incurred for the Operating Year commencing on January 1, 2010;

 

(y)                                 The “Base Tax Amount”, as such term is
defined in Section 3.01(b) of the Lease, shall mean one-half of the sum of
(x) the Taxes for the Tax Year commencing July 1, 2009 and (y) the Taxes for the
Tax Year commencing July 1, 2010, both as finally determined; and

 

(z)                                   “Tenant’s Share”, as such term is defined
in Section 3.01(i) of the Lease, shall mean 0.87 (0.87%) percent with respect to
29th Floor Premises.

 

(iii)                               Electrical service shall be supplied to the
29th Floor Premises on a submetered basis in accordance with the terms and
provisions of Article 14 of the Lease, except that for purposes hereof, the
words “seven (7) watts” set forth in the first (1st) and second (2nd) sentences
of Section 14.08 of the Lease shall be deleted and replaced with the words “six
(6) watts”, and Tenant agrees to purchase from Landlord or from a meter company
designated by Landlord all electricity consumed, used or to be used in the 29th
Floor Premises in accordance with said Article 14.

 

(b)                                 Effective during the period commencing on
the 53rd Floor/Storage Space Adjustment Date (i.e., February 1, 2014) and ending
on the Extended Expiration Date, the Lease shall be modified as follows:

 

9

--------------------------------------------------------------------------------


 

(i)                                     The Fixed Rent payable by Tenant
pursuant to Section 1.04(a) of the Lease with respect to the 53rd Floor Premises
only shall be increased to the sum of TWO MILLION EIGHT HUNDRED FIFTY-FIVE
THOUSAND EIGHT HUNDRED TWENTY AND 00/100 ($2,855,820.00) DOLLARS per annum [or
$237,985.00 per month], calculated on an annual basis at the rate of $60.00 per
rentable square foot.

 

(ii)                                  For the purposes of calculating the
Additional Charges payable by Tenant pursuant to Article 3 of the Lease with
respect to the 53rd Floor Premises, the following terms shall apply:

 

(x)                                   The “Base Operating Amount”, as such term
is defined in Section 3.01(a) of the Lease, shall mean the Operating Expenses
incurred for the Operating Year commencing on January 1, 2014; and

 

(y)                                 The “Base Tax Amount”, as such term is
defined in Section 3.01(b) of the Lease, shall mean one-half of the sum of
(x) the Taxes for the Tax Year commencing July 1, 2013 and (y) the Taxes for the
Tax Year commencing July 1, 2014, both as finally determined.

 

(iii)                               The provisions of Paragraphs 3 and 4 of the
Storage Substitution Agreement shall continue to apply to the calculation of
Fixed Rent, Additional Charges and the Substituted Storage Space Electric Factor
for the 2004 Storage Space, except that (x) the Fixed Rent payable for the 2004
Storage Space shall be increased to ONE HUNDRED TWENTY-FIVE THOUSAND
EIGHTY-EIGHT AND 00/100 ($125,088.00) DOLLARS per annum or TEN THOUSAND FOUR
HUNDRED TWENTY-FOUR AND 00/100 ($10,424.00) DOLLARS per month and (y) the “Base
Tax Amount” with respect to Substituted Storage Space shall mean one-half of the
sum

 

10

--------------------------------------------------------------------------------

 

of (x) the Taxes for the Tax Year commencing July 1, 2013 and (y) the Taxes for
the Tax Year commencing July 1, 2014, both as finally determined.

 

5.             29TH FLOOR PREMISES RENT ABATEMENT. Notwithstanding the foregoing
provisions of Paragraph 4(a)(i) above, provided that Tenant is not then in
default, after notice and the expiration of any applicable cure periods, under
any of the terms, provisions or conditions of the Lease (as modified hereby),
the increase in the Fixed Rent payable hereunder with respect to the 29th Floor
Premises only shall be abated during the one hundred eighty (180) day period
(hereinafter called the “29th Floor Premises Abatement Period”) commencing on
the 29th Floor Premises Inclusion Date; provided that Tenant shall pay the
Additional Charges with respect to the 29th Floor Premises during the 29th Floor
Premises Abatement Period, including, without limitation, the Additional Charges
attributable to Tenant’s consumption of electricity in the 29th Floor Premises
pursuant to Paragraph 4(a)(iii) above.  There shall be no abatement of the Fixed
Rent or Additional Charges with respect to the 53rd Floor Premises or any other
portion of the Existing Premises.

 

6.             CONDITION OF 29TH FLOOR PREMISES, 53RD FLOOR PREMISES and 2004
STORAGE SPACE.  Except as set forth in Paragraph 2 hereof (with respect only to
the 29th Floor Premises), Tenant agrees to accept possession of the 29th Floor
Premises, the 53rd Floor Premises and the 2004 Storage Space “as is” in the
condition and state of repair in which they exist as of the date hereof and
understands and agrees that Landlord is not required to perform any work, supply
any materials, incur any

 

11

--------------------------------------------------------------------------------


 

expense or, except as set forth in Paragraph 7 hereof, provide any allowance or
contribution in connection with preparing the 29th Floor Premises, the 53rd
Floor Premises and/or the 2004 Storage Space for Tenant’s occupancy.  Tenant
hereby acknowledges that it is already in possession of the 53rd Floor Premises
and the 2004 Storage Space.

 

7.             TENANT’S 29TH FLOOR PREMISES WORK; 29TH FLOOR PREMISES WORK
CREDIT; 53RD FLOOR PREMISES WORK CREDIT.

 

(a)           Tenant hereby covenants and agrees that Tenant shall, at Tenant’s
sole cost and expense, and in a good and workmanlike manner, make and complete
the work and installations to be performed by Tenant to prepare the 29th Floor
Premises for Tenant’s occupancy in such manner so that the 29th Floor Premises
will be reasonably comparable in character and quality to other Class A office
space in downtown Manhattan, New York (hereinafter called “Tenant’s 29th Floor
Premises Work”) and to prepare the 53rd Floor Premises for Tenant’s continued
occupancy in such a manner so that the 53rd Floor Premises will be reasonably
comparable in character and quality to other Class A office space in downtown
Manhattan, New York (hereinafter called “Tenant’s 53rd Floor Premises Work”) in
accordance with the provisions set forth in Articles 11 and 38 of the Lease
(other than the provisions of Section 38.05 thereof), except that for purposes
hereof, all references therein to the term “Tenant’s Work” shall be deemed to
mean Tenant’s 29th Floor Premises Work and/or Tenant’s 53rd Floor Premises Work,
as applicable, and the term “Premises” shall be deemed to mean the 29th Floor
Premises and/or the 53rd Floor Premises, as applicable.

 

12

--------------------------------------------------------------------------------


 

(b)(i)       Landlord shall allow Tenant a work allowance in the aggregate
amount of up to ONE MILLION TWO HUNDRED EIGHTY-FIVE THOUSAND SEVEN HUNDRED
SIXTY-FIVE AND 00/100 ($1,285,765.00) DOLLARS (hereinafter called the “29th
Floor Premises Work Credit”), which 29th Floor Premises Work Credit shall be
applied solely against the cost and expense of the actual construction work to
be performed by Tenant in connection with Tenant’s 29th Floor Premises Work or
other Alterations made by Tenant to the Premises leased to Tenant pursuant to
the Lease from time-to-time; provided, however, that Tenant may apply up to an
aggregate of ten (10%) percent of the amount of the 29th Floor Premises Work
Credit for so-called “soft costs,” including, without limitation, design
consultant’s, architect’s and engineering fees (hereinafter collectively called
“Soft Costs”), incurred by Tenant in connection with the performance of Tenant’s
29th Floor Premises Work or other Alterations made by Tenant to the Premises. 
In the event that the cost and expense of such actual construction work and Soft
Costs shall exceed the amount of the 29th Floor Premises Work Credit, Tenant
shall be entirely responsible for such excess.  If Tenant does not use all or
any part of the 29th Floor Premises Work Credit for Tenant’s 29th Floor Premises
Work or other Alterations made by Tenant to the Premises and Soft Costs in
connection therewith, then the 29th Floor Premises Work Credit shall be reduced
accordingly on the Extended Expiration Date.

 

(ii)           Landlord shall allow Tenant a work allowance in the aggregate
amount of up to NINE HUNDRED FIFTY-ONE THOUSAND NINE HUNDRED FORTY AND 00/100
($951,940.00) DOLLARS (hereinafter called the “53rd Floor

 

13

--------------------------------------------------------------------------------


 

Premises Work Credit”), which 53rd Floor Premises Work Credit shall be applied
against the cost and expense of the actual construction work to be performed by
Tenant in connection with Tenant’s 53rd Floor Premises Work or other Alterations
made by Tenant to the Premises leased to Tenant pursuant to the Lease from
time-to-time; provided, however, that Tenant may apply up to an aggregate of ten
(10%) percent of the amount of the 53rd Floor Premises Work Credit for Soft
Costs incurred by Tenant in connection with the performance of Tenant’s 53rd
Floor Premises Work or other Alterations made by Tenant to the Premises.  In the
event that the cost and expense of such actual construction work and Soft Costs
shall exceed the amount of the 53rd Floor Premises Work Credit, Tenant shall be
entirely responsible for such excess.  If Tenant does not use all or any part of
the 53rd Floor Premises Work Credit for Tenant’s 53rd Floor Premises Work or
other Alterations made by Tenant to the Premises and Soft Costs in connection
therewith, then the 53rd Floor Premises Work Credit shall be reduced accordingly
on the Extended Expiration Date.

 

(iii)          Provided that Tenant is not in default of any of the monetary or
material non-monetary terms and conditions of the Lease, the 29th Floor Premises
Work Credit and the 53rd Floor Premises Work Credit, respectively, shall be
payable by Landlord to Tenant in installments as Tenant’s 29th Floor Premises
Work and Tenant’s 53rd Floor Premises Work or other Alterations made by Tenant
to the Premises, respectively, progresses; but in no event shall such
installments be payable more frequently than monthly.  Nothing contained herein
shall be deemed to prohibit Tenant from commencing Tenant’s 53rd Floor Premises
Work prior to the 53rd Floor/Storage

 

14

--------------------------------------------------------------------------------


 

Space Adjustment Date.  Prior to the payment of any such installment of the 29th
Floor Premises Work Credit or 53rd Floor Premises Work Credit, Tenant shall
deliver to Landlord a written request for disbursement (each being hereinafter
called a “Tenant Requisition”), which shall be accompanied by: (1) paid invoices
from the contractors and subcontractors performing the portion of Tenant’s 29th
Floor Premises Work or Tenant’s 53rd Floor Premises Work or other Alterations
made by Tenant to the Premises (as the case may be) referenced in such Tenant
Requisition, (2) a certificate signed by Tenant’s architect and an officer of
Tenant certifying that the portions of Tenant’s 29th Floor Premises Work or
Tenant’s 53rd Floor Premises Work or other Alterations made by Tenant to the
Premises (as the case may be) represented by the aforesaid invoices and
referenced in such Tenant Requisition has been satisfactorily completed in
accordance with Tenant’s final plans with respect thereto, as approved by
Landlord, and (3) partial lien waivers (in recordable form and form satisfactory
to Landlord) from the contractors, subcontractors and all materialmen who shall
have performed any such work releasing Tenant from all liability for the same. 
Landlord shall be permitted to retain from each disbursement an amount equal to
five (5%) percent of the amount requested to be disbursed by Tenant.  The
aggregate amount of the retainages shall be paid by Landlord to Tenant upon
completion of Tenant’s 29th Floor Premises Work or Tenant’s 53rd Floor Premises
Work or such other Alterations made by Tenant to the Premises, as applicable,
and upon receipt from Tenant of (i) a certificate signed by Tenant’s architect
and an officer of Tenant certifying that Tenant’s 29th Floor Premises Work or
Tenant’s 53rd Floor Premises Work or such other Alterations made by Tenant to
the Premises, as

 

15

--------------------------------------------------------------------------------


 

applicable, has been satisfactorily completed in accordance with Tenant’s final
plans with respect thereto, (ii) final “as-built” drawings as required pursuant
to Section 11.08 of the Lease, as well as CAD files on diskette and by e-mail in
AutoCAD.DWG format or compatible DXF format and PDF files on diskette and by
e-mail in JPG or TIFF format, showing the exact nature and location of Tenant’s
29th Floor Premises Work or Tenant’s 53rd Floor Premises Work or such other
Alterations made by Tenant to the Premises, as applicable, and all sign-offs,
inspection certificates and any permits required to be issued by the New York
City Building Department, Fire Department and by any other governmental entities
having jurisdiction thereover with respect to the 29th Floor Premises and the
53rd Floor Premises or such other Alterations made by Tenant to the Premises, as
applicable, and (iii) final lien waivers (in recordable form and form
satisfactory to Landlord) from all contractors and subcontractors performing
Tenant’s 29th Floor Premises Work or Tenant’s 53rd Floor Premises Work or other
Alterations made by Tenant to the Premises, as applicable, and a general release
from Tenant’s general contractor, releasing Landlord and Tenant from all
liability for same.  Any files to be delivered to Landlord by e-mail as set
forth in clause (ii) of the preceding sentence shall be sent to: 
Tenant.Plan@brookfieldproperties.com.  Landlord and Tenant acknowledge and agree
that the amount of the 53rd Floor Premises Work Credit has been calculated on
the assumption that Landlord will not be required to pay any portion thereof to
Tenant prior to February 1, 2014.  Nonetheless, Tenant shall be entitled to draw
upon the 53rd Floor Premises Work Credit from time to time in accordance with
the terms hereof at any time following the date hereof, up to the then net
present value (calculated

 

16

--------------------------------------------------------------------------------


 

with an 7% discount factor, compounded monthly) of (x) with respect to the first
such draw, the 53rd Floor Premises Work Credit and (y) with respect to
subsequent draws, the “Allowance Balance” (as such term is defined below) in
accordance with the terms and conditions of this Section 7(b). If Tenant elects
to draw upon the 53rd Floor Premises Work Credit, Tenant shall submit such draw
request to Landlord in accordance with the provisions of this Section 7(b) (the
date on which such request is paid by Landlord is hereinafter called the “Draw
Date”) indicating the amount requested by Tenant less the retainage that
Landlord is permitted to withhold (hereinafter called the “Draw Request
Amount”). As of the Draw Date, the Draw Request Amount shall be converted to its
equivalent dollar amount as of February 1, 2014 by applying a future value rate
of 7% per annum compounded monthly (each such converted amount being hereinafter
called the “2014 Converted Draw Amount”).  Landlord shall pay the Draw Request
Amount (or, if the Draw Request Amount exceeds the net present value of the
Allowance Balance, the net present value of the Allowance Balance), and the 53rd
Floor Premises Work Credit shall thereupon be reduced by the applicable 2014
Converted Draw Amount (following each such reduction, the remaining portion of
the 53rd Floor Premises Work Credit, if any, shall be hereinafter called the
“Allowance Balance”). Commencing on February 1, 2014, Tenant shall be entitled
to draw up to the actual dollar amount of the Allowance Balance without first
converting the Draw Request Amount to a 2014 Converted Draw Amount.

 

(iv)          At any and all times during the progress of Tenant’s 29th Floor
Premises Work or Tenant’s 53rd Floor Premises Work, representatives of Landlord
shall

 

17

--------------------------------------------------------------------------------


 

have the right of access to the 29th Floor Premises and the 53rd Floor Premises,
as applicable, and inspection thereof and Landlord shall have the right to
withhold payment of any portion of the 29th Floor Premises Work Credit or 53rd
Floor Premises Work Credit representing the reasonably estimated cost of any
such work not being performed in a manner reasonably satisfactory to Landlord;
provided, however, that Landlord shall incur no liability, obligation or
responsibility to Tenant or any third party by reason of such access and
inspection.

 

(v)           The 29th Floor Premises Work Credit and the 53rd Floor Premises
Work Credit are being given for the benefit of the Named Tenant, any successor
to the Named Tenant by merger, acquisition, reorganization or sale of
substantially all of the assets of the Named Tenant, and any Affiliate of the
Named Tenant to which the Lease may be assigned.  No other third party shall be
permitted to make any claims against Landlord or Tenant with respect to any
portion of the 29th Floor Premises Work Credit or the 53rd Floor Premises Work
Credit.

 

8.             EXTENSION OPTION.  Tenant shall have the right to extend the term
of the Lease with respect to all, but not less than all, of the Premises demised
by the Lease as of the Extended Expiration Date for one (1) additional term of
five (5) years commencing on the day immediately following the Extended
Expiration Date, subject to, and upon all of the terms and conditions set forth
in Article 36 of the Lease.

 

9.             RIGHT OF FIRST OFFER.  The Lease is hereby amended to include
Article 41 (“Right of First Offer”) annexed hereto as Exhibit C  and made a part
hereof.

 

18

--------------------------------------------------------------------------------


 

10.           ADDITIONAL LEASE MODIFICATIONS.

 

(a)           The fourth (4th) sentence of Section 7.07 of the Lease is hereby
amended to read as follows: “Said options may be exercised by Landlord by notice
to Tenant at any time within thirty (30) days after such notice has been
received by Landlord and Landlord shall have received all other information
required to be furnished to Landlord pursuant to the provisions of this
Article 7, and during such thirty (30) day period Tenant shall not assign this
lease or sublet such space to any person.”

 

(b)           Section 7.11(e) of the Lease is hereby modified to read as
follows:  “Provided that Landlord shall have space comparable in size then
available, or to become available, for leasing in the Building; within nine
(9) months from the effective date of the proposed assignment or subletting, as
the case may be, the proposed assignee or sublessee is not a person with whom
Landlord is then engaged in discussions to lease or is negotiating to lease
space in the Building;”

 

(c)           The following sentence is hereby added at the end of
Section 7.11(j) of the Lease: “Landlord shall be deemed to have approved any
proposed broker’s flyer to which Landlord has not reasonably objected within
five (5) Business Days following Landlord’s receipt thereof, and there shall be
no distribution by or on behalf of Tenant of any such proposed broker’s flyer to
third parties prior to the expiration of such five (5) Business Day period.

 

19

--------------------------------------------------------------------------------


 

(d)           The following words are hereby added to the end of the last
sentence of Section 7.12(a) of the Lease: “, except that for purposes of this
Section 7.12(a), the references to thirty (30) days in the fourth sentence of
said Section 7.07 shall be deemed replaced by references to twenty (20) days.”

 

(e)           From and after the date hereof, but only for so long as the tenant
under the Lease is the Named Tenant, the provisions of Section 11.03 of the
Lease shall be of no force or effect.

 

(f)            The third sentence of Section 11.05 of the Lease is hereby
amended to read as follows: “Alterations shall be performed by contractors and
subcontractors first approved by Landlord, which approval shall not be
unreasonably withheld or delayed; provided that Tenant shall use only
contractors designated by Landlord for work that involves the Building’s Class E
fire protection system.

 

(g)           From and after the 29th Floor Premises Inclusion Date, the
reference in Section 37.01(a)(ii) of the Lease to 2.1% shall be deemed replaced
by 2.97%.

 

11.           SERVICE PROVIDER.  If Landlord or any affiliate of Landlord has
elected to qualify as a real estate investment trust (a “REIT”), any service
required or permitted to be performed by Landlord pursuant to the Lease, the
charge or cost of which may be treated as impermissible tenant service income
under the laws governing a REIT, may be performed by a taxable REIT subsidiary
that is affiliated with either Landlord or Landlord’s property manager, an
independent contractor of Landlord or Landlord’s

 

20

--------------------------------------------------------------------------------

 

property manager (the “Service Provider”).  If Tenant is subject to a charge
under the Lease for any such service, then, at Landlord’s direction, Tenant will
pay such charge either to Landlord for further payment to the Service Provider
or directly to the Service Provider, and, in either case, (i) Landlord will
credit such payment against any charge for such service made by Landlord to
Tenant under the Lease, and (ii) such payment to the Service Provider will not
relieve Landlord from any obligation under the Lease concerning the provisions
of such service.

 

12.                                 BROKER.  Landlord and Tenant each covenant,
warrant and represent that no broker or agent except CB Richard Ellis, Inc.
(hereinafter called the “Broker”) was instrumental in bringing about or
consummating this Agreement and that neither had any conversations or
negotiations with any broker or agent except the Broker concerning this
Agreement.  Tenant agrees to indemnify and hold harmless Landlord against and
from any claims for any brokerage commissions and all costs, expenses and
liabilities in connection therewith, including, without limitation, reasonable
attorneys’ fees and expenses, arising out of any conversations or negotiations
had by Tenant with any broker or agent other than the Broker with respect to
this Agreement.  Landlord agrees to indemnify and hold harmless Tenant against
and from any claims for any brokerage commissions and all costs, expenses and
liabilities in connection therewith, including, without limitation, reasonable
attorneys’ fees and expenses, arising out of conversations or negotiations had
by Landlord with any broker or agent other than the Broker with respect to this
Agreement.  Landlord agrees that it shall pay to the Broker any

 

21

--------------------------------------------------------------------------------


 

commission or compensation to which the Broker may be entitled in connection
with this Agreement pursuant to a separate agreement between Landlord and the
Broker.

 

13.                                 RATIFICATION OF LEASE TERMS.  Except as
modified by this Agreement, the Lease and all of the covenants, agreements,
terms and conditions thereof shall remain in full force and effect and are
hereby ratified and confirmed in all respects.

 

14.                                 BINDING EFFECT.  The covenants, agreements,
terms, provisions and conditions contained in this Agreement shall be binding
upon and enure to the benefit of the parties hereto and their respective
successors and, except as otherwise provided in the Lease, their respective
assigns.

 

15.                                 WRITTEN MODIFICATIONS.  This Agreement may
not be changed, modified or terminated orally, but only by an agreement in
writing signed by both Landlord and Tenant.

 

16.                                 GOVERNING LAW.  This Agreement shall be
governed by and interpreted in accordance with the laws of the State of New York
(without giving regard to any conflicts of law provisions thereof).

 

17.                                 COUNTERPARTS.  This Agreement may be
executed in any number of counterparts, each of which shall, when executed, be
deemed to be an original and all of which shall be deemed to be one and the same
instrument.

 

[REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

BROOKFIELD PROPERTIES OLP CO. LLC, Landlord

 

 

 

 

 

By:

/s/ Sara B. Queen

 

 

Name: Sara B. Queen

 

 

Title: Senior Asset Manager

 

 

 

 

 

ARCH INSURANCE COMPANY, a Missouri corporation, Tenant

 

 

 

 

 

By:

/s/ Dennis R. Brand

 

 

Dennis R. Brand

 

 

Executive Vice President & Chief Administrative Officer

 

23

--------------------------------------------------------------------------------


 

ACKNOWLEDGEMENTS

 

STATE OF NEW YORK

)

 

 

 

)

ss.:

 

COUNTY OF NEW YORK

)

 

 

 

 

On the      day of November in the year 2009, before me, the undersigned, a
Notary Public in and for said state, personally appeared
                                      , personally known to me or proved to me
on the basis of satisfactory evidence to be the person(s) whose name(s) is (are)
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their capacity(ies), and that by his/her/their
signature(s) on the instrument, the person(s) or the entity upon behalf of which
the person(s) acted, executed the instrument.

 

 

 

 

Notary Public

 

 

STATE OF NEW YORK

)

 

 

 

)

ss.:

 

COUNTY OF NASSAU

)

 

 

 

 

On the      day of November in the year 2009, before me, the undersigned, a
Notary Public in and for said state, personally appeared
                                      , personally known to me or proved to me
on the basis of satisfactory evidence to be the person(s) whose name(s) is (are)
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their capacity(ies), and that by his/her/their
signature(s) on the instrument, the person(s) or the entity upon behalf of which
the person(s) acted, executed the instrument.

 

 

 

 

Notary Public, Peter J. Calleo, Esq.

 

24

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LANDLORD’S 29TH FLOOR WORK

 

1.                                       Deliver the 29th Floor Premises
demolished and in broom clean condition.

 

2.                                       Provide temporary sprinkler coverage in
accordance with applicable code requirements for demolished space.

 

3.                                       Install a main HVAC Trunk Duct at the
core of the 29th floor with required dampers for connection by Tenant.

 

4.                                       Fireproof all exposed steel in
accordance with applicable code requirements.

 

5.                                       Furnish Tenant with the ability, at
Tenant’s sole cost and expense, to tie-in to the Building’s cold water supply (¾
inch piping) at the core of the Building on the 29th floor.

 

6.                                       Provide Tenant with one point of input
to and one point of output from the Building’s Class E System on the 29th Floor
of the Building; provided that Tenant shall be responsible for all costs in
connection therewith, including without limitation, the cost of tying in and
re-programming the system, with all such work to be performed by Landlord’s
designated contractor.

 

7.                                       Scrape and patch the floor, columns and
demising walls of the 29th Floor Premises to accommodate a standard office build
out in a manner consistent with industry standards.

 

A1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FLOOR PLAN OF 29TH FLOOR PREMISES

 

[To be attached]

 

B1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

RIGHT OF FIRST OFFER

 

ARTICLE 41

 

Right of First Offer

 

41.01.                  (a)                                  Provided and on
condition that (i) following the date hereof, Landlord shall have entered into a
lease with respect to the Offering Space, (ii) Tenant is not in monetary or
material non-monetary default under the terms and conditions of this lease
either as of the date of the giving of “Tenant’s Acceptance Notice” or the
“Offering Space Inclusion Date” (as such terms are hereinafter defined), which
requirement Landlord may waive in its sole and absolute discretion, (iii) the
Named Tenant shall, as of the Offering Space Inclusion Date and the date on
which Tenant accepts Landlord’s offer, be in actual occupancy of not less than
seventy-five (75%) percent of the rentable square foot area of the Premises
(provided, however, that such occupancy requirement may be waived by Landlord at
any time in its sole discretion), and (iv) as of the Offering Space Inclusion
Date, there shall be not less than five (5) years remaining in the term of this
lease (as such term may have been extended if Tenant has exercised the extension
option set forth in Paragraph 8 of the Eighth Lease Modification Agreement prior
to or simultaneously with the giving of Tenant’s Acceptance Notice), then if at
any time during the term of this lease, but following the initial leasing
thereof by Landlord following the date hereof, the balance of the twenty-ninth
(29th) floor of the Building or any portion thereof (the “Offering Space”) shall
become available for leasing to anyone other than the current tenant or occupant
thereof (or any affiliate, assignee or subtenant of same) (each of such entities
being hereinafter called an “Existing Tenant”), then Landlord, subject to the
provisions of Section 41.07 hereof, and subject to the rights of any Existing
Tenant of any portion of the Offering Space to extend the term of its lease with
respect thereto (regardless of whether such election is made pursuant to any
provision included within such tenant’s lease), shall offer to Tenant the right
to include such Offering Space within the Premises upon all the terms and
conditions of this lease (other than any provision of this lease providing for a
work allowance, or any landlord work, free rent period or any other tenant
concession, or any terms and conditions of this lease which are clearly intended
to apply to portions of the Premises other than the Offering Space), except
that:

 

(i)                                     The Fixed Rent with respect to such
Offering Space shall be at a rate equal to the fair market rent for such
Offering Space, which shall be determined by Landlord as of the date of the
giving of the Offer Notice (as hereinafter defined) and shall be set forth in a
written notice to Tenant. For purposes of determining the fair market rent for
the Offering Space, the determination shall take into account all then relevant
factors;

 

(ii)                                  Effective as of the Offering Space
Inclusion Date, for purposes of calculating Tenant’s Operating Payments and
Tenant’s Tax Payments attributable to the

 

C1

--------------------------------------------------------------------------------


 

Offering Space, (x) the Base Operating Year shall be the calendar year in which
occurs the Offering Space Inclusion Date, (y) the Base Tax Amount shall be the
Taxes, as finally determined, for the last complete Tax Year ending immediately
prior to the occurrence of the Offering Space Inclusion Date, and (z) Tenant’s
Share attributable to the Offering Space shall be deemed to be the fraction,
expressed as a percentage, the numerator of which shall be the number of
rentable square feet included within the Offering Space in question, and the
denominator of which shall be the number of rentable square feet included within
the Building, based on Landlord’s then-current standards of measurement.

 

(b)                                 Such offer pursuant to this Article 41 shall
be made by Landlord to Tenant in a written notice (herein called the “Offer
Notice”), which offer shall designate the space being offered and shall specify
the Fixed Rent payable with respect to such Offering Space, determined in
accordance with the provisions of Section 41.01(a) hereof, and the anticipated
Offering Space Inclusion Date as reasonably estimated by Landlord in good faith;
provided, however, that if Landlord’s Offer Notice is given more than six
(6) months prior to the anticipated Offering Space Inclusion Date, then
(i) Landlord’s Offer Notice shall not specify Landlord’s determination of the
Fixed Rent with respect to the Offering Space which is the subject of such Offer
Notice and (ii) Landlord shall give Tenant a separate notice (the “Offering Rent
Notice”) specifying Landlord’s determination of the Fixed Rent for such Offering
Space not sooner than six (6) months and not later than three (3) months prior
to the anticipated Offering Space Inclusion Date.

 

41.02.                  (a)                                  Tenant may accept
the offer set forth in the Offer Notice by delivering to Landlord an
unconditional acceptance in writing (herein called “Tenant’s Acceptance Notice”)
of such offer within ten (10) days after delivery by Landlord of the Offer
Notice to Tenant. Such Offering Space covered by such Offer Notice shall be
added to and included in the Premises on the later to occur of (i) the day that
Tenant exercises its option as aforesaid, or (ii) the date such Offering Space
shall become available for Tenant’s possession (herein called the “Offering
Space Inclusion Date”). Time shall be of the essence with respect to the giving
of Tenant’s Acceptance Notice.

 

(b)                                 If Tenant does not accept (or fails to
timely accept) an offer made by Landlord pursuant to the provisions of this
Article 41 with respect to any Offering Space, then Landlord shall be under no
further obligation with respect to such Offering Space by reason of this
Article 41, and Tenant shall have forever waived and relinquished its right to
such Offering Space, and Landlord shall at any and all times thereafter be
entitled to lease such Offering Space to others at such rental and upon such
terms and conditions as Landlord in its sole discretion may desire whether such
rental terms, provisions and conditions are the same as those offered to Tenant
or more or less favorable, and Tenant shall, within five (5) days after
Landlord’s request therefor, deliver an instrument in form reasonably
satisfactory to Landlord confirming the aforesaid waiver, but no such instrument
shall be necessary to make the provisions hereof effective.

 

C2

--------------------------------------------------------------------------------


 

41.03.                  If any Offering Space shall not be available for
Tenant’s occupancy on the anticipated Offering Space Inclusion Date set forth in
the Offer Notice for any reason including, but not limited to, the holding over
of the prior tenant, then Landlord and Tenant agree that the failure to have
such Offering Space available for occupancy by Tenant shall in no way affect the
validity of this lease or the inclusion of such Offering Space in the Premises
or the obligations of Landlord or Tenant hereunder, nor shall the same be
construed in any way to extend the term of this lease, and for the purpose of
this Article 41 the Offering Space Inclusion Date shall be deferred to and shall
be the date such Offering Space is available for Tenant’s occupancy unleased and
free of tenants or other occupants. The provisions of this Section 41.03 are
intended to constitute “an express provision to the contrary” within the meaning
of Section 223-a of the New York Real Property Law.

 

41.04.                  In the event that Tenant gives a Tenant’s Acceptance
Notice in accordance with the provisions of Section 41.02(a) hereof and Tenant
disputes the fair market rent of the Offering Space as determined by Landlord
pursuant to Section 41.01(a)(i) hereof, then at any time on or before the date
occurring thirty (30) days after Tenant has received the Offer Notice, Tenant
may initiate the arbitration process provided for in Section 36.02 hereof, and
such provisions shall apply to the determination of the fair market rent for the
Offering Space, except to the extent that such provisions are clearly
inapplicable (e.g., the caveat contained in the last two (2) lines of
Section 36.02(a)). If Tenant fails to initiate the arbitration process within
such thirty (30) day period, time being of the essence, then Landlord’s
determination of the fair market rent set forth in the Offer Notice shall be
conclusive and binding on Tenant. In the event Tenant initiates the aforesaid
arbitration process and, as of the Offering Space Inclusion Date, the amount of
the fair market rent for the Offering Space has not been determined, Tenant
shall pay the amount determined by Landlord to be the fair market rent for the
Offering Space and when the determination has actually been made, an appropriate
retroactive adjustment shall be made as of the Offering Space Inclusion Date, if
necessary. In the event that such determination shall result in an overpayment
by Tenant of any Fixed Rent, such overpayment shall be paid by Landlord to
Tenant promptly after such determination (and if such determination shall result
in an underpayment by Tenant of any Fixed Rent, Tenant shall pay any such
amounts to Landlord promptly following such determination).

 

41.05.                  Tenant agrees to accept any Offering Space in its
condition and state of repair existing as of the Offering Space Inclusion Date
and understands and agrees that Landlord shall not be required to perform any
work, supply any materials or incur any expense to prepare such space for
Tenant’s occupancy. Tenant shall prepare any Offering Space included in the
Premises for Tenant’s occupancy, at Tenant’s sole cost and expense, and in
accordance with all of the terms and conditions of this lease including the
provisions of Article 11 hereof, except that Tenant shall receive no work
allowance with respect to any Offering Space.

 

C3

--------------------------------------------------------------------------------


 

41.06.                  The termination of this lease during the term of this
lease shall also terminate and render void all of Tenant’s options or elections
under this Article 41 whether or not the same shall have been exercised; and
nothing contained in this Article 41 shall prevent Landlord from exercising any
right or action granted to or reserved by Landlord in this lease to terminate
this lease. None of Tenant’s options or elections set forth in this Article 41
may be severed from this lease or separately sold, assigned or transferred.

 

41.07.                  Notwithstanding any language to the contrary contained
in this Article 41, Tenant hereby acknowledges and agrees that its right to
lease any Offering Space pursuant to the terms and provisions of this Article 41
shall be subject and subordinate to (i) any rights granted by Landlord with
respect to all or any portion of the Offering Space as of the date hereof to any
other tenant of the Building by way of option, right of first offer, right of
first refusal or otherwise and (ii) any Existing Tenant’s election to extend the
term of its lease (without regard to whether such tenant has any rights with
respect to the Offering Space contained in its lease). To the best of Landlord’s
knowledge, no rights of the nature described in clause (i) of the immediately
preceding sentence are in force or effect as of the date hereof.

 

41.08.                  Notwithstanding any language to the contrary contained
in this lease, Landlord and Tenant agree that the rights contained in this
Article 41 are for the sole benefit of the Named Tenant and Landlord shall not
be obligated to make any offer described in this Article 41 to any person or
entity other than the Named Tenant, nor shall any person or entity other than
the Named Tenant (or Landlord or Landlord’s designee if Landlord or its designee
shall receive an assignment of this lease pursuant to the provisions of
Section 7.07 hereof) be entitled to exercise any right granted by this
Article 41.

 

C4

--------------------------------------------------------------------------------
